DETAILED ACTION
This action is in reply to Amendments filed on 07/20/2022.
Claims 1-2, 4-11, 13-21 are currently pending and have been examined.
Claim 3 and 12 are cancelled.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
The examiner acknowledges that the instant application is a continuation of 15/700,070, filed 09/08/2017, and therefore, the claims receive the effective filing date of 09/08/2017.  





Response to Arguments
Applicant’s arguments, see pages 8 of remarks, filed 07/20/2022, with respect to Claim Objections, 35 U.S.C. 112(b) to claims 1-2, 4-11, 13-18, and 20-21, and 35 U.S.C. 103 rejection has been fully considered and are persuasive.  The Claim Objections, 35 U.S.C. 112(b) rejection to claims 1-2, 4-11, 13-18, and 20-21, and 35 U.S.C. 103 rejection has been withdrawn in light of amendments.
With respect to applicant’s arguments on page 9 of remarks filed 07/20/2022 that the claims are not directed to certain methods of organizing human activity because the claims require comparing a picture of the desired item and description with the image of waste captured by the optical sensor, Examiner respectfully disagrees.
Comparing a picture of the desired item and description with the image of waste captured by the optical sensor is directed to certain methods of organizing human activity because it is directed to commercial interactions and sales activities involving a user looking at two images and comparing one image and description of the desired item with another captured image. Therefore, this comparison step can be interpreted as a user merely looking for the desired item by comparing two images which is directed to certain methods of organizing human activity. 
With respect to applicant’s arguments on page 10 of remarks filed 07/20/2022 that the claims are integrated into a practical application because the claims add an inventive element by including a picture and description of a condition of the desired item that is received from a second consumer and the picture and description is compared to a captured image of waste, Examiner respectfully disagrees.
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer. See MPEP 2106.05.
As mentioned above, the comparison of two images and a description is directed to certain methods of organizing human activity. The step of receiving a picture and description from a consumer is also directed to certain methods of organizing human activity since the receiving step is necessary to perform the comparison step in order to look for the desired item in the captured image of waste. The aforementioned receiving step and comparison step are not directed to additional elements other than the consumer device that is used as a tool to receive the picture and description. The processor is merely used as a tool to compare the picture and description with the captured image and receive the picture and description from the consumer device. Therefore, the claims are not integrated into a practical application because the claims merely use the processor as a tool to implement the abstract idea.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-9 and 19-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitations lack antecedent basis:
Claim 8 recites: receive via the consumer device electronic payment from the second consumer for completion of delivery; and make electronic payment via the hauler portal to the hauler after confirmation of delivery. 
Claim 9 and 18 recite: a consumer agrees to pay for delivery of the desired item
Claim 19 recites: “the consumer”
All dependent claims inherit same deficiencies of all independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-2 and 4-9 are directed to a system, claims 10-11 and 13-18 are directed to a method, and claims 19-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for comparing items in images and making determinations based on messages, in the following limitations:
 receive from a second consumer …at least one of a picture and a description of a desired item, wherein the description describes a condition of the desired item; 
receive an image …of waste including a bulk item placed curbside for disposal: 
recognize an object in the picture the bulk item within the image of waste captured by the optical sensor; 
compare the picture of the desired item and the description with the image of waste captured by the optical sensor; 
make a determination regarding matching of the recognized bulk item with the desired item; and 
automatically determine to load the bulk item into the service vehicle via a vehicle hatch or leave the bulk item at its current location based on an acceptance or rejection message.  
The above-recited limitations set forth an arrangement for comparing items in images and making determinations based on messages.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving finding objects in images, comparing items in images, and determine whether to load or leave the item and pick up or deliver the item based on information (e.g. messages, location, and route).  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
A system for managing waste services performed by a service vehicle, comprising: an optical sensor configured to capture an image of waste set out for retrieval by a first consumer when the service vehicle approaches a waste service location; a processor in communication with the optical sensor, the processor configured to execute instructions stored in memory to: receive from a second consumer using a consumer device … receive an image from the optical sensor… (claim 1);
a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (claim 2);
the processor is further configured receive from the consumer via a portal…the optical sensor (claim 4);
consumer device (claims 5-6, 13-15);
processor is further configured to execute the instructions (claim 6 & 15);
the system further includes a hauler portal; and the processor is further configured to execute the instructions to: receive from the consumer device a request for assistance in arranging delivery of the desired item to a location associated with the consumer device; receive, from the consumer device, conditions associated with the delivery; and transmit the conditions associated with the delivery to the hauler portal (claim 7 & 16);
wherein the processor is further configured to execute the instructions to: receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery; receive via the consumer device electronic payment from the second consumer for completion of the delivery; and  make electronic payment via the hauler portal to the hauler after confirmation of delivery (claim 8 & 17);
A computer-implemented method… receiving from a second consumer using a consumer device (claim 10);
A non-transitory computer-readable medium encoded with instructions, which when executed by a processor, cause the processor to perform a method for managing waste services by a service vehicle, comprising:… receiving from the consumer device…(claim 19);
receiving from the consumer device a request for assistance in arranging delivery of the object; receiving from the consumer device conditions associated with the delivery…electronic payment (claim 21).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A system for managing waste services performed by a service vehicle, comprising: an optical sensor configured to capture an image of waste set out for retrieval by a first consumer when the service vehicle approaches a waste service location; a processor in communication with the optical sensor, the processor configured to execute instructions stored in memory to: receive from a second consumer using a consumer device … receive an image from the optical sensor… (claim 1);
a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (claim 2);
the processor is further configured receive from the consumer via a portal…the optical sensor (claim 4);
consumer device (claims 5-6, 13-15);
processor is further configured to execute the instructions (claim 6 & 15);
the system further includes a hauler portal; and the processor is further configured to execute the instructions to: receive from the consumer device a request for assistance in arranging delivery of the desired item to a location associated with the consumer device; receive, from the consumer device, conditions associated with the delivery; and transmit the conditions associated with the delivery to the hauler portal (claim 7 & 16);
wherein the processor is further configured to execute the instructions to: receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery; receive via the consumer device electronic payment from the second consumer for completion of the delivery; and  make electronic payment via the hauler portal to the hauler after confirmation of delivery (claim 8 & 17);
A computer-implemented method… receiving from a second consumer using a consumer device (claim 10);
A non-transitory computer-readable medium encoded with instructions, which when executed by a processor, cause the processor to perform a method for managing waste services by a service vehicle, comprising:… receiving from the consumer device…(claim 19);
receiving from the consumer device a request for assistance in arranging delivery of the object; receiving from the consumer device conditions associated with the delivery…electronic payment (claim 21).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
	Claims 1-2, 4-11, 13-21 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are Mikelonis et al. (US Pub. No. 20140214488 A1) related to resale of recyclable parts based on demand and non-patent literature related to monitoring the collection of waste via cameras and RFID tags cited as  Reference-U on PTO-892.                                                                                                                                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625                                                                                                                                                                                                      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625